Mr. Justice Green delivered the opinion of the Court. Appellee brought this suit in trespass against appellant to recover damages for injury to his land by undermining the surface thereof so that it became and was broken, fallen and sunken in many places, to the great injury of said land. The jury returned a verdict finding defendant guilty, and assessing plaintiff’s damages at $25. Defendant’s motion for a new trial was overruled and judgment was entered for plaintiff on the verdict. Defendant took this appeal. The rulings of the court, objected to relate to the admission of evidence, and we find no error in this regard. But no objection is made to the instructions, and the only other point relied on for reversal is that the evidence does not sustain the verdict. We have carefully examined all the evidence in the record, and find the plaintiff proved, by a preponderance thereof, all the material facts necessary to entitle him to recover, viz., that plaintiff owned and was in possession of the land described in the declaration, and defendant owned the coal under the surface, with the right to mine and remove the same; that in mining and removing said coal, it undermined and caused to fall and sink at least three-quarters of an acre of the surface, by reason of taking out all the coal, leaving no pillars or supports to prevent such sinking, and the damage to plaintiff for the injury so occasioned was at least the amount recovered. The judgment is affirmed.